 1                                                                     JS-6

 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11
12   SOL OM ON SEKHEMRE EL              )   No. 2:19-cv-08001-JFW (JDE)
                                        )
     NETER,                             )
13                                      )   JUDGMENT
14                    Petitioner,       )
                                        )
15               v.                     )
                                        )
     STATE OF CALIFORNIA,               )
16                                      )
                      Respondent.       )
17                                      )
18
19        Pursuant to the Order Summarily Dismissing Petition,
20        IT IS ADJUDGED that that the Petition is dismissed without prejudice.
21
22
23   Dated: October 31, 2019

24                                          ______________________________
25                                          JOHN F. WALTER
                                            United States District Judge
26
27
28
